DECISION.
FRO'ST, J.
This is an uncontested petition for divorce on the single ground of neglect to provide necessaries. Petitioner has been regularly employed for a number of years.
The evidence shows that respondent paid petitioner’s board during the year just prior to the filing of the petition but there is no evidence that respondent paid anything for petitioner’s room, which was at her mother’s house, or that he purchased any clothing for her.
Upon all the evidence the Court is not satisfied that there was such neglect or such refusal on the part of the respondent to provide necessaries for the subsistence of the petitioner as to entitle her to a divorce on this statutory ground.
Petition denied.